   Case: 2:18-cv-01600-JLG-CMV Doc #: 1 Filed: 12/07/18 Page: 1 of 4 PAGEID #: 1




                           IN THE UNITED STATES DISTRICT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 NISSAN MOTOR ACCEPTANCE                        : CASE NO. 2:18-cv-1600
 CORPORATION                                    :
 8900 Freeport Parkway                          : Judge
 Irving, TX 75063                               :
                                                :
               Plaintiff                        :
                                                :
 v.                                             :
                                                : COMPLAINT FOR MONEY DAMAGES
 CHRISTOPHER LUCAS                              :
 5350 Olentangy River Road                      :
 Delaware, Ohio 43015                           :
                                                :
               Defendant
                                                :


        Plaintiff Nissan Motor Acceptance Corporation states as follows for its Complaint

against defendant:

         1.   Plaintiff files this action to collect from one of the guarantors of loans

plaintiff made to finance two car dealerships that have closed.

         2.   Plaintiff Nissan Motor Acceptance Corporation is a California corporation

and its principal place of business is located at 8900 Freeport Parkway, Irving, TX

75063.

         3.   Plaintiff is qualified, authorized and licensed to do business in Ohio.

         4.   Defendant Christopher Lucas is an individual Ohio resident last known to

reside at 5350 Olentangy River Road in Delaware, Ohio 43015.

         5.   This is an action between a citizen of California (plaintiff) and a citizen of

Ohio (defendant) that arose in this district and venue under 28 U.S.C. §1391 (a) and

(b)(1), and that seeks to recover more than $75,000 exclusive of interest and costs and

is within this Court’s diversity jurisdiction under 28 U.S.C. §1332(a)(1).


23887928.1
   Case: 2:18-cv-01600-JLG-CMV Doc #: 1 Filed: 12/07/18 Page: 2 of 4 PAGEID #: 2




         6.    Automax Streetsboro N, LLC is an Ohio limited liability company that

operated an authorized dealership of Nissan North America, Inc. known as Nissan of

Streetsboro (herein “Streetsboro”).

         7.    Automax Airport N, LLC is an Ohio limited liability company that operated

an authorized dealership of Nissan North America, Inc. known as Airport Nissan (herein

“Airport”).

         8.    Streetsboro and Airport obtained financing from plaintiff to acquire motor

vehicles and other property pursuant to a written “Automotive Wholesale Financing and

Security Agreement” that each of them signed (herein the “Wholesale Agreements”).

True copies of those Wholesale Agreements are attached as Exhibits 1 and 2 and

incorporated herein by this reference.

         9.    Pursuant to the Wholesale Agreements, plaintiff made advances to or on

behalf of Streetsboro and Airport to enable them to purchase motor vehicles that each

of them would then sell or lease to their own customers.

         10.   In the agreements they signed, Streetsboro and Airport agreed to repay

plaintiff the full amount of all advances made by plaintiff, together with accrued interest

and charges due, on demand.

         11.   Streetsboro and Airport each materially breached the Wholesale

Agreements they signed. Those breaches include their sale of motor vehicles “out of

trust (herein “SOT”),” meaning that they acquired the vehicles with financing provided by

plaintiff and then sold the vehicles and kept the proceeds without repaying plaintiff the

advances it had made to enable them to acquire the vehicles, and their failure to repay

their indebtedness to plaintiff when it became due.



                                            -2-
23887928.1
   Case: 2:18-cv-01600-JLG-CMV Doc #: 1 Filed: 12/07/18 Page: 3 of 4 PAGEID #: 3




         12.   Plaintiff gave both Streetsboro and Airport written notice of their breaches

and provided them with an opportunity to cure the breaches, all as described in a letter

dated October 20, 2017, a true copy of which is attached as Exhibit 3 and Incorporated

herein by this reference.

         13.   Without legal justification or excuse, both Streetsboro and Airport failed to

cure their breaches.

         14.   All conditions precedent to the obligations of Streetsboro and Airport to

perform their obligations under the Wholesale Agreements and the other loan

documents between the parties were performed by plaintiff or waived by Streetsboro

and Airport.

         15.   As a proximate result of the material breaches of contract committed by

Streetsboro and Airport, plaintiff has been damaged. Those damages include but are

not limited to the items listed on Exhibit 4, which is attached and incorporated herein by

reference.

         16.   Defendant Lucas personally guaranteed all of Streetsboro’s and Airport’s

obligations to Plaintiff pursuant to two written agreements he signed, a “Continuing

Guaranty Agreement,” a copy of which is attached as Exhibit 5 and incorporated herein

by this reference, and a “Cross-Guaranty, Cross-Collateral and Cross-Default

Agreement” dated as of September 25, 2016, a true copy of which is attached as Exhibit

6 and incorporated herein by this reference.

         17.   Plaintiff delivered a copy of Exhibit 3 to Lucas, but he did not cure the

defaults and thereby breached his obligations under Exhibits 5 and 6.




                                             -3-
23887928.1
   Case: 2:18-cv-01600-JLG-CMV Doc #: 1 Filed: 12/07/18 Page: 4 of 4 PAGEID #: 4




         18.   As a proximate result of Lucas’ material breaches of the agreement he

signed, plaintiff has been damaged as described in paragraph 15 above.

        WHEREFORE, plaintiff demands the following relief against defendant:

        A.     A money judgment against defendant Christopher Lucas in the amount of

$3,197,485.82 as of November 12, 2018;

        B.     A money judgment for accrued interest before and after judgment in the

amount of $529.92 per day after November 12, 2018;

        C.     A judgment for attorney fees, in-house counsel fees, court costs, litigation

expenses and all other costs incurred in connection with enforcing plaintiff’s rights under

the agreements signed by the defendants; and

        D.     All other available relief.

                                                Respectfully submitted,

                                                /s/Celia Kilgard-Schupp
                                                Celia Kilgard-Schupp          (0064075)
                                                Taft Stettinius & Hollister LLP
                                                65 East Street, Suite 100
                                                Columbus, Ohio 43215-4213
                                                (614) 334-6145
                                                (614) 221-2007 fax
                                                ckilgard@taftlaw.com


                                                /s/Timothy C. Sullivan
                                                Timothy C. Sullivan         (0031069)
                                                Taft Stettinius & Hollister LLP
                                                425 Walnut Street, Suite 1800
                                                Cincinnati, OH 45202-3957
                                                (513) 357-9382
                                                (513) 381-0205 fax
                                                sullivan@taftlaw.com

                                                Attorneys for Plaintiff
                                                Nissan Motor Acceptance Corporation



                                             -4-
23887928.1
